Citation Nr: 0831155	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a total 
right knee replacement.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In June 2003, the Board reopened the appellant's appeal and 
remanded the case to the RO.  In July 2005, the Board granted 
service connection for Osgood-Schlatter's disease, and 
remanded the case for further development.  Service 
connection was not granted or denied for any other right knee 
disorder. 

In September 2005, the Huntington, West Virginia RO 
implemented the Board's July 2005 decision granting 
entitlement to service connection for Osgood Schlatter's 
disease.  Significantly, they also granted entitlement to 
service connection for right knee degenerative arthritis.


FINDINGS OF FACT

The veteran underwent a total right knee replacement because 
of arthritis in the right knee joint.
 

CONCLUSION OF LAW

Residuals of a total right knee replacement are related to 
the appellant's service connected right knee Osgood 
Schlatter's disease with degenerative arthritis.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In this case, the veteran is service connected right knee 
Osgood Schlatter's disease with degenerative arthritis.  The 
RO's September 2005 grant of entitlement to service 
connection for degenerative arthritis is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

The medical evidence of record includes a May 2000 opinion 
from Mark A. Davis, D.C., who opined that the veteran's 
recent knee replacement surgery was due to severe 
osteoarthritic degenerative joint disease, which was 
secondary to an in-service injury.  Hence, there was a 
plausible basis for the September 2005 RO's decision to grant 
service connection for degenerative arthritis, and an attempt 
to reverse the RO's decision on grounds of clear and 
unmistakably error would itself be erroneous.  Simply put, 
the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made."  Damrel v. Brown, 6 Vet. App. 242 
(1994).  In light of Dr. Davis' opinion, such an error is not 
present here.  

The medical record is clear in demonstrating that the 
appellant underwent a total right knee replacement in June 
1999.  The replacement was deemed medically indicated because 
of pain and disability caused by degenerative arthritis.  See 
records submitted by Ralph Touma, M.D.

Given that service connection for degenerative arthritis of 
the right knee has been granted, and given that there is no 
medical evidence showing that the joint was replaced for 
reasons other than degenerative arthritis, it follows that 
service connection for residuals of a total right knee 
replacement is in order.

The appeal is allowed. 


ORDER

Entitlement to service connection for residuals of a total 
right knee replacement is granted. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


